

114 HR 5953 IH: National Flood Insurance Program Debt Forgiveness Act of 2016
U.S. House of Representatives
2016-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5953IN THE HOUSE OF REPRESENTATIVESSeptember 8, 2016Ms. Maxine Waters of California introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo forgive the indebtedness of the National Flood Insurance Program, and for other purposes.
	
 1.Short titleThis Act may be cited as the National Flood Insurance Program Debt Forgiveness Act of 2016. 2.Forgiveness of flood insurance program debt (a)ForgivenessNotwithstanding any other provision of law, all indebtedness of the Administrator of the Federal Emergency Management Agency under any notes or other obligations issued pursuant to section 1309(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a)) and section 15(e) of the Federal Insurance Act of 1956 (42 U.S.C. 2414(e)), and outstanding as of September 30, 2016, is hereby canceled, the Administrator and the National Flood Insurance Fund are relieved of all liability to the Secretary of the Treasury under any such notes or other obligations, including for any interest due under such notes and any other fees and charges payable in connection with such notes, and the total amount of notes and obligations issued by the Administrator pursuant to such section shall be considered to be reduced by such amount for purposes of the limitation on such total amount under such section.
 (b)Treatment of canceled debtThe amount of the indebtedness canceled under subsection (a)— (1)may be treated as a public debt of the United States; and
 (2)is designated as an emergency pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).
				